The CouRT
(nem. con.) instructed the jury that the Act of Congress of the 3d of March, 1817, [3 Stat. at Large, 383,] entitled “ An Act to incorporate the subscribers to certain banks in the District of Columbia,” &e., was a public law of which the Court and jury were bound to take notice, and that the plaintiffs, by that law, were incorporated by the name in which they prosecuted the present action.
The Court did not decide whether, if it had been a misnomer, it could have been taken advantage of upon the general issue ; but CRAnch, C. J., and Thruston, J., inclined strongly to the opinion that it must be pleaded in abatement. Morsell, J., in-*429dined to be of a contrary opinion. The Court did not say whether it was necessary that the plaintiffs should prove that they were incorporated by the name in the declaration mentioned.